Citation Nr: 1009722	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right tibia/fibula fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran's DD Form 214 shows active military service from 
April 1988 to March 1990, and 9 years, 11 months and 28 days 
of prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision from the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  The March 2005 rating 
decision denied the issues on appeal.

In July 2008, the Veteran presented testimony before the 
undersigned Veterans Law Judge at a hearing held at the RO 
(Travel Board hearing).  A transcript of that hearing is of 
record.

When the case was last before the Board in October 2008, it 
was remanded for additional development.


FINDINGS OF FACT

1.  For the period prior to January 19, 2009, the Veteran's 
degenerative disc disease of the cervical spine was 
manifested by flexion limited to 20 degrees; there was no 
evidence of ankylosis, the disability was not productive of 
incapacitating episodes of at least four weeks for any year 
pertinent to this claim, and there was no significant 
neurological impairment of either upper extremity.

2.  For the period beginning on January 19, 2009, the 
Veteran's degenerative disc disease of the cervical spine is 
manifested by flexion limited to 10 degrees on repetitive 
motion times three; there is no evidence of ankylosis, the 
disability is not productive of incapacitating episodes of at 
least four weeks for any year pertinent to this claim, and 
there is no significant neurological impairment of either 
upper extremity.

3.  For the entire period of the appeal, the Veteran's 
degenerative disc disease of the lumbar spine is manifested 
by limitation of flexion to no less than 50 degrees; there is 
no evidence of ankylosis, the disability is not productive of 
incapacitating episodes of at least four weeks for any year 
pertinent to this claim, and there is no significant 
neurological impairment of either lower extremity.

4.  The Veteran's residuals of a right tibia/fibula fracture 
are manifested by impairment of the tibia and fibula with 
marked knee disability; there is no evidence of extension 
limited to 30 degrees or more, and there are no neurological 
manifestations.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine 
prior to January 19, 2009, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for a disability rating of 30 percent for 
degenerative disc disease of the cervical spine beginning on 
January 19, 2009, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5243 (2009).

3.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5243 (2009).

4.  The criteria for a disability rating in excess of 30 
percent for residuals of a right tibia/fibula fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in December 2004, August 2007, 
and October 2008, the RO and/or Appeals Management Center 
(AMC) provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the August 2007 and October 
2008 notice letters informed the Veteran as to disability 
ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claims, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claims were readjudicated in 
March 2009, after proper VCAA notice was provided and after 
the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

The Board notes that the record reflects that the Veteran 
stated in an October 2004 VA treatment record that he was 
planning on applying for Social Security Administration 
disability benefits.  However, there is no subsequent 
evidence showing that he actually applied or is in receipt of 
such benefits.  In contrast, at the hearing before the 
undersigned in July 2008, he did not mention that he was in 
receipt of SSA disability benefits.  Moreover, he did not 
indicate that he was in receipt of any such benefits at the 
January 2009 VA examination.  At the time of the January 2009 
VA examination, it was noted that the Veteran was then 
employed.  Therefore, the Board finds that there is no 
competent evidence to show that the Veteran either applied 
for or is receiving SSA disability benefits, and there are 
therefore no such records to obtain.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In pertinent part Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on 
incapacitating episodes, with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent evaluation is 
warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Degenerative Disc Disease of the Cervical Spine 

The Veteran's service-connected degenerative disc disease of 
the cervical spine is rated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  In order to receive a 
higher rating based upon limitation of motion of the cervical 
spine, it must be shown that forward flexion of the cervical 
spine is limited to 15 degrees or less; or, there must be 
favorable ankylosis of the entire cervical spine.

The medical evidence of record shows that a November 2003 VA 
primary care follow-up note indicates complaints of neck 
pain.  The Veteran's Naproxyn ran out.  He also takes 
Rabeprazole.  The assessment was neck pain, take Naproxyn as 
needed.  The assessment at an August 2004 primary care 
follow-up appointment was the same.  

In October 2004, the Veteran complained that he cannot lift 
more than eight or 10 pounds.  He has pain in the neck and 
back.  The pain is constant and it is aggravated by sitting 
in one position for more than 20 minutes.  The assessment was 
cervical disc disease with cervical stenosis, effacing the 
anterior cord at C5-6.  The plan was pain control.  

A December 2004 private medical record indicates complaints 
of increased pain in the central cervical spine.  The Veteran 
reported that he feels pretty good for 10 to 12 hours of 
therapy.  It was noted that there is improved range of motion 
and strength.  There was pain at the ends of the ranges of 
motion.  Ankylosis was not diagnosed.  Upper extremity 
strength was 5/5, bilaterally.  

A February 2005 VA examination report notes that the Veteran 
stated that he is unable to work as a school bus driver 
because of his problems.  He takes a muscle relaxer for pain.  
He has chronic, constant pain.  The pain in his neck is an 
achy, burning pain.  Examination revealed tenderness and 
spasm of the paravertebral muscles of the cervical spine.  
Flexion was from zero to 20 degrees, extension was from zero 
to 10 degrees, lateral rotation was from zero to 15 degrees, 
and lateral flexion was from zero to 15 degrees.  With 
repetitive use, there was no additional loss of range of 
motion due to pain, fatigue, weakness, or incoordination.  
Neurological examination of the upper extremities revealed no 
weakness, no atrophy, and no sensory deficits.  The 
impression was cervical degenerative disc disease with 
symptoms described above.  The Veteran has not been bed 
ridden because of this condition.  The examiner opined that 
because of the back conditions, the Veteran cannot hold down 
gainful employment.  

An April 2005 VA emergency room triage note indicates 
complaints of pain and tingling in his arms and fingers, as 
well as neck pain.  He indicated that the pain had been 
ongoing for one month.  He complained that his medications 
were not working and that he was unable sit or stand for long 
periods of time.  

A February 2007 VA primary care follow-up note states that 
the Veteran complained of pressure in the back of the neck.  
He lost his warehouse job last week.  He suspects that this 
was because his productivity was low due to his inability to 
lift boxes of books.  On examination there was numbness and 
pain on the right (more so than the left) upper arm.  There 
was tingling in the hands.  The assessment was cervical 
radiculopathy.  An electromyograph (EMG) and magnetic 
resonance imaging (MRI) were scheduled.  

A March 2007 VA addendum notes that cervical MRI showed 
spinal stenosis and bilateral neuroforaminal narrowing, which 
is similar to the 2004 report.  

A March 2007 sensory nerve conduction study of both upper 
extremities revealed that there is no electrophysiologic 
evidence of a right cervical radiculopathy, brachial 
plexopathy, or other upper extremity neuropathy.  Instead, 
the test revealed bilateral carpal tunnel syndrome.  

An August 2007 VA primary care follow-up note indicates that 
the carpal tunnel syndrome was a difficult diagnosis due to 
the coexisting cervical stenosis and neuroforaminal 
narrowing; however, the EMG was consistent only with carpal 
tunnel syndrome.  

An October 2007 VA orthopedic consult indicates that the 
Veteran has carpal tunnel syndrome; he has no neuropathy due 
to his cervical disc disease.  

A May 2008 VA treatment record notes that the Veteran was 
certified as temporarily disabled as of November 4, 2007 (his 
last day of work), due to spinal stenosis, peroneal 
neuropathy, carpal tunnel syndrome, until May 1, 2008.  
However, March 2008 VA treatment records indicate that he 
laid on his couch for six weeks in a deep depression.  During 
this time, he did not leave the house.  

The January 2009 VA examination report notes that the Veteran 
complained of constant neck pain.  He takes a muscle relaxant 
and he uses a heating pad.  The pain is located at the back 
of the neck and radiates up the neck to the back of the head.  
He uses no assistive devices for his neck.  He indicates that 
he has a neck brace to ensure proper positioning of the head 
when he sleeps at night; but this is not used at any other 
time.  He is currently employed as a driver.  When he is 
driving, he has to turn his entire body and not just his head 
because his head range of motion is limited due to pain.  In 
terms of activities of daily living, the neck condition 
prevents him from doing sports that require sudden turning of 
his head.  There have been no incapacitating episodes of the 
neck pain in the past 12 months.  

On physical examination there was diffuse tenderness 
everywhere.  There was no palpable paravertebral muscle 
spasm, however.  Range of motion of the cervical spine 
included flexion to 40 degrees; at 40 degrees the Veteran 
experienced pain and was unable to further forward flex.  
Extension was to 10 degrees, at which point the pain set in 
and he was unable to further extend.  Right lateral rotation 
was from zero to 20 degrees and left lateral rotation was 
from zero to 50 degrees.  Pain set in at the end ranges of 
motion.  Right lateral rotation was from zero to zero degrees 
and left lateral rotation was from zero to 20 degrees, at 
which time pain set in.  After repetitive use times three, 
forward flexion of the cervical spine was from zero to 10 
degrees.  At 10 degrees, pain set in and he was unable to 
further flex the neck.  Extension was from zero to five 
degrees, at which time pain set in and no further extension 
was possible.  Right lateral rotation was from zero to 15 
degrees and left lateral rotation was from zero to 40 
degrees.  Pain set in at the end ranges of motion.  Right 
lateral flexion was from zero to 10 degrees and left lateral 
flexion was from zero to 20 degrees.  Pain set in at the end 
ranges of motion.  In sum, after repetitive use times three, 
range of motion was further limited in some instances because 
of pain.  Range of motion was not additionally limited by 
fatigue, weakness, or lack of endurance.

Neurologic examination showed no localized weakness in the 
upper extremities and there was no sensory impairment in the 
upper extremities.  The diagnosis was degenerative disc 
disease and degenerative joint disease of the cervical spine.  

A review of the medical evidence of record shows that as of 
January 19, 2009, the date of the most recent VA examination, 
flexion of the cervical spine was limited to 15 degrees or 
less.  Specifically, the examination report reflects that 
after repetitive use times three, the flexion of the cervical 
spine was limited to 10 degrees as a result of pain.  Such 
decrease in range of motion warrants a higher, 30 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Prior 
to January 19, 2009, the Veteran had 20 degrees of flexion of 
the neck, and no additional limitation of motion due to pain, 
weakness, fatigue, or lack of endurance.  Therefore, a higher 
30 percent rating is warranted beginning on January 19, 2009.

A higher, 40 percent rating is not warranted at any time 
during the appeal period, however.  In order to receive a 
higher, 40 percent rating, unfavorable ankylosis of the 
cervical spine must be shown.  The record reflects that the 
Veteran has never been diagnosed with ankylosis of the 
cervical spine.  Instead, he retains useful motion of the 
cervical spine.  Additionally, none of the medical evidence 
shows that additional limitation of motion due to pain, 
weakness, fatigue, or lack of endurance increases the 
limitation of motion such that the cervical spine is 
essentially ankylosed.  

With regard to whether the Veteran could receive a higher 
rating based upon incapacitating episodes, the Board notes 
that at no time during the period of the appeal has the 
Veteran been prescribed bed rest by a physician.  
Importantly, at the January 2009 VA examination, the Veteran 
denied any incapacitating episodes.  Moreover, at the 
February 2005 VA examination, the Veteran denied being 
bedridden due to his cervical disc disease.  The Board 
acknowledges that March 2008 VA medical records indicate that 
the Veteran did not leave his house for a six week period due 
to depression.  Importantly, there is no evidence that the 
Veteran experienced any incapacitating episode requiring bed 
rest for his degenerative disc disease of the cervical spine 
during this time, nor does the record reflect that he 
complained of such.  Although there is a notation in the VA 
progress notes that the Veteran was temporarily disabled from 
November 4, 2007 through May 1, 2008, due to spinal stenosis, 
peroneal neuropathy, and carpal tunnel syndrome, the medical 
records during this time period do not indicate any 
incapacitating episodes for degenerative disc disease of the 
cervical spine, and as indicated above, subsequent medical 
records include the Veteran's denial of such.  Therefore, a 
higher rating is not warranted based upon incapacitating 
episodes.

With regard to any neurological component of the service-
connected degenerative disc disease of the cervical spine, 
the Board concludes that there is none.  EMG studies have 
been accomplished, and the Veteran has only ever been 
diagnosed with unrelated carpal tunnel syndrome.  He has 
repeatedly exhibited normal sensory examination of the upper 
extremities in terms of a neurological component of the 
degenerative disc disease of the cervical spine.  The January 
2009 VA examiner opined that the Veteran's answers to the 
question of radiation of the cervical spine pain cannot be 
relied upon due to inconsistent answers.  The objective 
medical evidence reflects that upper extremity strength has 
consistently been full.  Although there have been 
radiculopathy diagnoses, such diagnoses were made prior to 
nerve conduction and EMG studies.  After such studies were 
conducted, however, radiculopathy was ruled out.  The January 
2009 VA examiner opined that the Veteran does not demonstrate 
any associated neurological impairment that closely resembles 
any degree of paralysis, be it mild incomplete, moderate 
incomplete, moderately severe incomplete, or severe 
incomplete paralysis.  In sum, no neurological diagnosis was 
rendered.  Therefore, the Veteran cannot receive a separate 
rating based upon neurological involvement.  




Degenerative Disc Disease of the Lumbar Spine

The Veteran's service-connected degenerative disc disease of 
the lumbar spine is rated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  In order to receive a 
higher rating based upon limitation of motion of the lumbar 
spine, it must be shown that forward flexion of the 
thoracolumbar spine is to 30 degrees of less, or favorable or 
there must be ankylosis of the entire thoracolumbar spine.

The medical evidence of record shows that a September 2004 
lumbar MRI revealed disc desiccation with broad based disc 
bulging at L3-4; disc desiccation with small central disc 
herniation L4-5; left paramedian and neural foraminal disc 
bulging with a small associated disc herniation at L5-S1; 
impingement upon the corresponding nerve roots, most 
prominent on the left at L4-5 and L5-S1; mild L3-4 and 
moderate L4-5 central canal stenosis.  

A September 2004 private treatment record from advanced 
radiology indicates that an MRI of the lumbar spine was done.  
The impression was disc dessication with broad based disc 
bulging L3-4; disc dessication with small central disc 
herniation of L4-5; left paramedian and neural foraminal disc 
bulging with a small associated disc herniation at L5-S1; 
neural foraminal stenosis at these levels with some sparring 
on the right at L5-S1; and  impingement upon the 
corresponding nerve roots, most prominent on the left at L4-5 
and L5-S1.  There was also mild L3-4 and moderate L4-5 
central canal stenosis.  

An October 2004 VA primary care follow-up indicates that the 
Veteran has chronic back pain due to lumbar disc disease.  

A December 2004 private treatment record indicates a 
diagnosis of herniated nucleus pulposus of the lumbar spine.  
Range of motion of the trunk was noted to be within normal 
limits.  

A February 2005 VA treatment record notes tat the Veteran has 
worsening chronic low back pain.  

A March 2005 VA examination report notes that the Veteran has 
difficulties with bending, pushing, turning, and twisting 
because of his lower back pain.  He can walk about 200 yards 
with the help of a cane.  He has no significant history of 
flares.  He indicated that he is unable to work as a school 
bus driver because of his problems.  He takes a muscle 
relaxant for his pain, which is chronic and constant.  It is 
associated with spasms radiating down the lower extremities.  
Physical examination revealed tenderness and spasms of the 
paravertebral muscles of the lumbar spine region.  Forward 
flexion was from zero to 60 degrees.  Extension was from zero 
to 10 degrees.  Lateral rotation was from zero to 15 degrees 
bilaterally.  On repetitive use there was no additional loss 
of range of motion due to pain, fatigue, weakness, or 
incoordination.  Neurological examination of the lower 
extremities revealed no atrophy or sensory deficits.  Ankle 
reflexes were preserved.  The left leg demonstrated 
tenderness and pain at the outer margin.  There was an 
altered gait with a significant amount of dysfunction on 
walking.  Range of motion of the back was limited by pain.  
The diagnosis was degenerative disc disease of the lumbar 
spine with symptoms described above.  The examiner 
specifically noted that the Veteran has not been bedridden 
because of this condition.  The examiner opined that because 
of the Veteran's conditions, he cannot hold down gainful 
employment.  

An April 2005 VA treatment record indicates that the Veteran 
had limited flexion.  He could heel and toe walk with 
difficulty, and he squatted halfway.  Deep tendon reflexes 
were 2-3 bilaterally.  Knee jerk and ankle jerk were normal.

A September 2005 VA neurology diagnostic study report 
indicates that the Veteran complained of low back pain, and 
buttock pain bilaterally, with radiation down posterior 
thighs around the fibular heads down lateral calves to 
ankles.  Physical examination revealed that sensation was 
intact.  Manual muscle test was 3/5 except flexor hallucis 
longus/extensor hallucis longus was 4/5 secondary to referred 
pain to low back.  Deep tendon reflexes were symmetrical.  
Straight leg raises were negative.  Dorsalis pedis pulses 
were good, sensation was normal.  Bilateral sural sensory 
responses were normal for amplitude.  In sum, the findings 
did not suggest a right lumbosacral radiculopathy, 
plexopathy, or peripheral neuropathy. There was no evidence 
either for a focal nerve entrapment in the lower extremity.  
Physical examination suggested a more musculoskeletal 
component on the right side.  Stretches were suggested.  

An October 2006 VA primary care follow-up note indicates that 
the Veteran complained of low back pain.  The pain was noted 
to be 8/10 in severity.  Just walking is excruciatingly 
painful.  The Veteran blames it on a motor vehicle accident 
that took place on August 31, 2002.  It was noted that bowel 
and bladder functioning was normal.  Examination revealed 
that he gets up slowly from his chair, and that he walks 
slowly due to the pain.  He can stand on his toes and heels.  
Deep tendon reflexes in the knees were intact.  The 
assessment was chronic low back pain.  

VA treatment records from March 2008 indicated that the 
Veteran laid on his couch for six weeks in a deep depression.  
He did not leave the house during this time.  

Another March 2008 VA primary care follow-up record indicates 
that the Veteran's physician in orthopedics authorized him to 
return to work without restriction.  

A May 2008 VA neurology diagnostic study report notes that 
right peroneal and tibial motor studies showed normal distal 
latencies, amplitudes, and conduction velocities.  In sum, it 
was a normal study.  The findings did not suggest peripheral 
neuropathy in the right leg, or radiculopathy or plexopathy.  

A January 2009 VA examination report indicates that the 
Veteran has constant pain in the low back area of the lumbar 
spine.  It prevents him from driving more than 30 to 45 
minutes because of increased pain.  He takes Tramadol.  The 
radiation of the pain is not specifically down the legs but 
is up the spine and into the arms.  He uses a cane to balance 
himself.  He has flare-ups of the lumbosacral pain with cold 
weather.  He has had no incapacitating episodes of 
lumbosacral pain.  After much discussion, the examiner and 
Veteran agreed that the Veteran had not had any 
incapacitating episodes during the past 12 months for the low 
back condition.  Physical examination revealed that he walks 
with an antalgic gait because of the right knee condition.  
The Veteran was exquisitely sensitive over the entire low 
back area, yet there was no palpable paravertebral muscle 
spasm.  Forward flexion of the lumbar spine was from zero to 
55 degrees.  At 55 degrees, there was pain and an inability 
to further flex.  Extension was zero degrees.  The Veteran 
could not do any extension of the lumbar spine whatsoever.  
Right lateral rotation was from zero to 10 degrees and left 
lateral rotation was from zero to 20 degrees.  There was pain 
at the end ranges of motion.  Right lateral flexion was zero 
to 10 degrees and left lateral flexion was zero to 20 
degrees.  Again, pain was at the end ranges of motion.  After 
repetitive use times three, forward flexion was to 50 
degrees.  Extension remained at zero.  Right lateral rotation 
(after repetitive motion) was to 20 degrees, and left lateral 
rotation was to 30 degrees.  Right lateral flexion and left 
lateral flexion remained unchanged.  There was also no 
associated issue involving bowel or bladder incontinence as a 
result of the degenerative disc disease of the cervical and 
lumbar spine.  The diagnoses included degenerative joint and 
degenerative disc disease of the lumbosacral spine.  

The Veteran complained about pain all over his lower 
extremities.  He can walk slowly for approximately 150 yards.  
He uses a cane in his right leg.  The examiner opined that 
the right leg disability does not closely resemble a nonunion 
of the tibia and fibula with loose motion.  There is no 
requirement of any bracing for a tibia fibula bony union.  
Lower extremity muscle testing on the right was limited 
because of pain in the knee.  Therefore, the examiner could 
not be certain of any subtle muscle weakness in the right 
lower extremity.  Left lower extremity muscle strength 
testing was normal.  The Veteran lead with the right lower 
extremity and placed all of his weight on it.  There was no 
sensory impairment that was identifiable in either lower 
extremity.  The Veteran indicated that he has a knee brace.  
However, when the examiner asked why he was not using it that 
day, he indicated that he uses it only as needed.  

The examiner stated that there is no effect on the Veteran's 
occupation of driving other than increased pain in the right 
knee.  Activities of daily living are affected by the right 
knee condition in terms of going up and down stairs.  This 
causes increased pain.  He tries to minimize going up and 
down stairs and to also minimize walking 150 yards.  Sitting 
for 30 to 45 minutes causes his back to bother him.  His knee 
flares up in the change of weather.  There is no locking of 
the knee and there is occasional buckling of the knee in 
unpredictable fashion.  On physical examination of the knee, 
the Veteran was exquisitely sensitive over the right knee.  
However, there was no inflammation, no heat, and no knee 
effusion.  The range of motion of the right knee was from 
zero to 80 degrees.  At 80 degrees, the Veteran complained of 
pain and was unable to further flex.  After repetitive use 
time three, the range of motion remained the same.  As such, 
the examiner noted that after repetitive use, the right knee 
range of motion was not limited by pain, fatigue, or lack of 
endurance.  Upon examining the site of the prior tibia fibula 
fracture in the midshaft of the right leg, there was a 20 
degree varus deformity and in the midshaft area there was 
marked bony prominence that was not normal.  This reflected 
the previous fracture with the fusion.  The Veteran had 
tenderness to palpation over the entire area.  

The diagnosis with respect to the right knee condition was 
degenerative joint disease of the right knee.  The diagnosis 
of the fracture site is status post fusion for previously non 
healing fracture of the midshaft tibia and fibula.  The 
examiner opined that given the significant abnormal 
angulation of the right tibia and fibula because of the prior 
fracture, the degenerative joint disease of the right knee is 
more likely than not connected to the previous fracture 
because of the abnormal weight bearing on the right knee.  
The examiner specifically noted that the Veteran had no 
associated neurological impairment that closely resembles any 
degree of paralysis, be it mild incomplete, moderate 
incomplete or moderately severe incomplete or severe 
incomplete paralysis.  The examiner felt that no additional 
studies of the right knee were indicated because the studies 
indicate degenerative joint disease and the MRI showed no 
internal derangement.  Additional examination of the right 
knee showed that there was no demonstrable instability.  

After reviewing the evidence of record, the Veteran is not 
entitled to a higher rating for his degenerative disc disease 
of the lumbar spine based upon limitation of motion because 
none of the evidence shows that flexion of the thoracolumbar 
spine is limited to 30 degrees or less.  Moreover, at no time 
has the Veteran been diagnosed with ankylosis of the 
thoracolumbar spine.  Instead, the evidence shows that he 
retains useful motion of the thoracolumbar spine.  In March 
2005 he displayed flexion of the lumbar spine to 60 degrees 
and at the January 2009 VA examination, flexion of the lumbar 
spine was to 55 degrees.  After repetitive motion, the range 
of motion did not change in March 2005.  At the January 2009 
VA examination, however, range of motion changed to 50 
degrees after repetitive motion times three.  However, this 
is far short of the 30 degrees or less of flexion required to 
receive a higher rating.  Thus, the Veteran cannot receive a 
higher rating for his degenerative disc disease of the 
lumbosacral spine based upon limitation of motion.

With regard to whether the Veteran could receive a higher 
rating based upon incapacitating episodes, the Board notes 
that at no time during the period of the appeal has the 
Veteran been prescribed bed rest by a physician.  
Importantly, at the January 2009 VA examination, the Veteran 
denied any incapacitating episodes.  Moreover, at the 
February 2005 VA examination, the Veteran denied being 
bedridden due to his lumbar disc disease.  The Board 
acknowledges that March 2008 VA medical records indicate that 
the Veteran did not leave his house for a six week period due 
to depression.  Importantly, there is no evidence that the 
Veteran experienced any incapacitating episode requiring bed 
rest for his degenerative disc disease of the lumbar spine 
during this time, nor does the record reflect that he 
complained of such.  Although there is a notation in the VA 
progress notes that the Veteran was temporarily disabled from 
November 4, 2007 through May 1, 2008, due to spinal stenosis, 
peroneal neuropathy, carpal tunnel syndrome, the medical 
records during this time period do not indicate any 
incapacitating episodes for degenerative disc disease of the 
lumbar spine, and as indicated above, subsequent medical 
records include the Veteran's denial of such.  Therefore, a 
higher rating is not warranted based upon incapacitating 
episodes.

With regard to any neurological component of the service-
connected degenerative disc disease of the lumbar spine, the 
Board notes that the Veteran has not been diagnosed with any 
neurological competent of the degenerative disc disease of 
the lumbar spine.  Although radiculopathy was suspected, EMG 
study results ruled out radiculopathy or any other 
neurological subsidiary of lumbar disc disease.  Notably, at 
the January 2009 VA examination, the examiner determined that 
the Veteran had no associated neurological impairment from 
his degenerative disc disease of the lumbar spine.  As such, 
a separate rating based upon neurological disability is not 
in order.  

In sum, the Veteran's degenerative disc disease of the lumbar 
spine is appropriate rated as 20 percent disabling throughout 
the entire period of the claim.

Residuals of a Right Tibia/Fibula Fracture

The Veteran's residuals of a right tibia/fibula fracture are 
currently rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Under that code, impairment 
of the tibia and fibula warrants a 30 percent rating for 
malunion with marked knee or ankle disability.  A 40 percent 
rating requires nonunion with loose motion, requiring brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

A review of the medical evidence reflects that a February 
2003 VA treatment record notes that the Veteran complained of 
pain in the right lower leg status post fusion of the right 
tibia and fibula following right tibia/fibula fracture in the 
early 1980s.  An X-ray report revealed right tibia and fibula 
eight degree varus angulation at fracture site.  

A March 2005 VA examination report notes that the Veteran has 
difficulties with bending, pushing, turning, and twisting 
because of his lower back pain.  He can walk about 200 yards 
with the help of a cane.  He has no significant history of 
flares.  He indicated that he is unable to work as  a school 
bus driver because of his problems.  He takes a muscle 
relaxant for his pain, which is chronic and constant.  It is 
associated with spasms radiating down the lower extremities.  
On physical examination there was tenderness and spasms of 
the paravertebral muscles of the lumbar spine region.  There 
was forward flexion from zero to 60 degrees.  Extension was 
from zero to 10 degrees.  Lateral rotation was from zero to 
15 degrees bilaterally.  On repetitive use there was no 
additional loss of range of motion due to pain, fatigue, 
weakness, or incoordination.  Neurological examination of the 
lower extremities revealed no atrophy or sensory deficits.  
Ankle reflexes were preserved.  The left leg demonstrated 
tenderness and pain at the outer margin.  There was an 
altered gait with a significant amount of dysfunction on 
walking.  Range of motion of the back was limited by pain.  
The diagnosis was degenerative disc disease of the lumbar 
spine with symptoms described above.  The examiner 
specifically noted that the Veteran has not been bedridden 
because of this condition.  The examiner opined that because 
of the Veteran's conditions, he cannot hold down gainful 
employment.  

An April 2005 VA treatment record reflects bilateral foot and 
leg pain with numbness.  The Veteran indicated that his legs 
feel like they are on fire.  The pain has been ongoing for a 
month and his medications do not help.  

A May 2005 VA emergency room nursing note indicates that the 
Veteran complained of pain in the lower extremities times 
three months.  The Veteran indicated that the pain runs from 
his lower back into his legs.  The assessment was most likely 
his known discogenic back disease.  

A September 2005 VA addendum indicates that EMG findings do 
not suggest a right lumbosacral radiculopathy, plexopathy, or 
peripheral neuropathy.  There was no evidence of focal nerve 
entrapment in the lower extremity.  

A November 2007 VA treatment record indicates complaints of 
right knee pain for one week.  The Veteran indicated that his 
right knee swells after walking.  Examination revealed right 
lower extremity with full range of motion and no laxity of 
the right knee ligaments.  Lachmans was normal.  Pulses were 
2+ bilaterally.  There was tenderness in the anterior medial 
aspect of the right knee with no ballotment of the patella.  
Neurologically the Veteran was intact.  The impression was 
tendonitis of the right knee.

A December 2007 VA rheumatology initial visit report 
indicates a history of severe right knee pain for one week.  
He indicated that there were intermittent episodes of 
swelling of the knee and lower extremities.  On examination 
there was small joint effusion.  MRI indicated collateral 
ligaments and cruciate ligaments are normal.  The extensor 
mechanism of the knees was intact.  The impression was severe 
right knee pain.  Joint aspiration was performed twice but no 
fluid was obtained.  A repeat MRI revealed that the right 
knee pain was likely caused by a medial retinacular tear with 
degenerative joint disease pain superimposed.  

VA treatment records from March 2008 indicate that the 
Veteran laid on his couch for six weeks in a deep depression.  
He did not leave the house during this time.  

Another March 2008 VA primary care follow-up record indicates 
that the Veteran's physician in orthopedics authorized him to 
return to work without restriction.  It was noted that the 
right leg pain had improved.  

An April 2008 VA treatment record reflects that the right 
knee had no effusion.  Range of motion revealed 120 degrees 
of flexion and five degrees of extension.  There was no 
collateral ligament instability.  X-rays revealed medial 
compartment narrowing consistent with degenerative joint 
disease.  MRI was negative for internal derangement.  The 
diagnosis was degenerative joint disease of the right knee.  

A May 2008 VA neurology diagnostic study report notes that 
right peroneal and tibial motor studies showed normal distal 
latencies, amplitudes, and conduction velocities.  In sum, it 
was a normal study.  The findings did no suggest peripheral 
neuropathy in the right leg, or radiculopathy or plexopathy.  

A January 2009 VA examination report indicates that the 
Veteran complained about pain all over his lower extremities.  
He can walk slowly for approximately 150 yards.  He uses a 
cane in his right leg.  The examiner opined that the right 
leg disability does not closely resemble a nonunion of the 
tibia and fibula with loose motion.  There is no requirement 
of any bracing for a tibia fibula bony union.  Lower 
extremity muscle testing on the right was limited because of 
pain in the knee.  Therefore, the examiner could not be 
certain of any subtle muscle weakness in the right lower 
extremity.  Left lower extremity muscle strength testing was 
normal.  The Veteran lead with the right lower extremity and 
placed all of his weight on it.  There was no sensory 
impairment identifiable in either lower extremity.  The 
Veteran indicated that he has a knee brace.  However, when 
the examiner asked why he was not using it that day, he 
indicated that he uses it only as needed.  

The examiner stated that there is no effect on the Veteran's 
occupation of driving other than increased pain in the right 
knee.  Activities of daily living are affected by the right 
knee condition in terms of going up and down stairs.  This 
causes increased pain.  He compensates by minimizing going up 
and down stairs and he also minimizes walking 150 yards.  
Sitting for 30 to 45 minutes causes his back to bother him.  
His knee flares up in the change of weather.  There is no 
locking of the knee and there is occasional buckling of the 
knee in unpredictable fashion.  

Physical examination of the knee revealed that the Veteran 
was exquisitely sensitive over the right knee.  However, 
there was no inflammation, no heat, and no knee effusion.  
The range of motion of the right knee was from zero to 80 
degrees.  At 80 degrees, the Veteran complained of pain and 
was unable to further flex.  After repetitive use time three, 
the range of motion remained the same.  As such, the examiner 
noted that after repetitive use, the right knee range of 
motion was not limited by pain, fatigue, or lack of 
endurance.  Upon examining the site of the prior tibia fibula 
fracture in the midshaft of the right leg, there was a 20 
degree varus deformity and in the midshaft area there was 
marked bony prominence that was not normal.  This reflected 
the previous fracture with the fusion. The Veteran had 
tenderness to palpation over the entire area.  

The diagnosis with respect to the right knee condition was 
degenerative joint disease of the right knee.  The diagnosis 
of the fracture site is status post fusion for previously non 
healing fracture of the midshaft tibia and fibula.  The 
examiner opined that given the significant abnormal 
angulation of the right tibia and fibula because of the prior 
fracture, the degenerative joint disease of the right knee is 
more likely than not connected to the previous fracture 
because of the abnormal weight bearing on the right knee.  
The examiner specifically noted that the Veteran had no 
associated neurological impairment that closely resembles any 
degree of paralysis, be it mild incomplete, moderate 
incomplete or moderately severe incomplete or severe 
incomplete paralysis.  The examiner felt that no additional 
studies of the right knee were indicated because the studies 
indicate degenerative joint disease and the MRI showed no 
internal derangement.  Additional examination of the right 
knee showed that there was no demonstrable instability.  




The Board finds that the medical evidence of record 
specifically addresses the requirement for a higher, 40 
percent rating, under Diagnostic Code 5262.  Notably, in the 
January 2009 VA examination, the examiner opined that the 
Veteran's service-connected residuals of a tibia/fibula 
fracture were not similar to nonunion with loose motion, 
requiring brace.  The examiner specifically opined that the 
right leg disability does not closely resemble a nonunion of 
the tibia and fibula with loose motion.  In support of the 
opinion, the examiner found that there is no requirement of 
any bracing for a tibia fibula bony union.  Although the 
Veteran indicated that he wears a brace, he was not wearing 
it at the January 2009 VA examination, and when questioned, 
he indicated that he uses it as needed.  Importantly, none of 
the VA treatment records reflects a prescription for or a 
recommendation to the Veteran to wear a brace on his right 
knee for tibia/fibula bony union/loose motion.  

The Board has also considered whether the Veteran could 
receive a higher rating under any other diagnostic code.  In 
this regard, the Board notes that extension of the right leg 
is not limited to 30 degrees or more.  Instead, limitation of 
extension is, at most, to five degrees, which is 
noncompensable.  Moreover, limitation of flexion does not 
allow for a rating in excess of 30 degrees.  In any event, 
limitation of flexion is not to 15 degrees or less, which is 
required for a 30 percent rating.  No other diagnostic code 
allows for a higher rating except for Diagnostic Code 5256; 
however, it requires ankylosis.  Never has the Veteran been 
diagnosed with ankylosis of the right knee.  Finally, even 
considering additional loss of motion due to pain, fatigue, 
weakness, or lack of endurance, the Veteran's right knee is 
not ankylosed.  As such, he cannot receive a higher rating 
for his residuals of a tibia/fibula fracture.  

Other Considerations

At no time during the appeal period have the Veteran's 
degenerative disc disease of the cervical or lumbar spine, or 
his residuals of a tibia/fibula fracture, been manifested by 
greater disability than contemplated by the currently 
assigned ratings under the designated diagnostic codes.  
Accordingly, staged ratings are not in order and the assigned 
ratings are appropriate for the entire period of the 
Veteran's appeal.  Hart, supra.

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disabilities, in 
and of themselves, have not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.


ORDER

A disability rating in excess of 20 percent for degenerative 
disc disease of the cervical spine for the period prior to 
January 19, 2009, is denied.

A disability rating of 30 percent for degenerative disc 
disease of the cervical spine for the period beginning on 
January 19, 2009, is granted, subject to the criteria 
governing the payment of monetary benefits.

A disability rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine is denied.

A disability rating in excess of 30 percent for residuals of 
a right tibia/fibula fracture is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


